REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 7/18/2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between the Inventions, as set forth in the Office action mailed on 8/19/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 8/19/2021 is withdrawn.  Claims 2-5 and 41-42 directed to other Inventions are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims  1-5, 7-10, 12, 14, 16, 20, 27, 37 and 41-42 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claim 1, the closest prior art are KR 20140076761 of Park and US 20150301303 of Kim et al.

Regarding Claim 1, Park and Kim respectively teaches a multi-group lens assembly, comprising: a plurality of lens group units, in which two adjacent lens group units are assembled by using at least one assembly structure; wherein lenses in each said lens group unit are made of any two or three of a glass material, a resin material, and a glass-resin composite material, or are made of only the glass-resin composite material; a first lens group unit close to an object side including a first lens group and an first bearing part allowing the first lens group to be arranged therein; a second lens group unit close to an image side including a second lens group and a second bearing part allowing the second lens group to be arranged therein; and the first bearing part is assembled on the second bearing part via the assembly structure; wherein the second bearing part includes: a second main bearing body allowing the second lens group to be arranged therein; a second inward extension part extending inwards from the second main bearing body; and a second overlap part arranged on the second main bearing body; wherein when the first bearing part is overlapped with the second overlap part, the second inward extension part extends into the first bearing part, so as to be restrained by the first lens group unit.

But none of them teaches that wherein the second overlap part includes a second extension part extending towards the first lens group unit, at least a part, close to an upper face of the second extension part, of an internal side of the second extension part is an inclined plane, an adjustment gap is reserved between the first lens group unit and the second lens group unit, and the adjustment gap is 0.1%-300% of the lens having a minimum thickness in the plurality of lens group units.

The prior art taken either singly or in combination fails to anticipate or fairly suggest a multi-group lens assembly further comprising:
wherein the second overlap part includes a second extension part extending towards the first lens group unit, at least a part, close to an upper face of the second extension part, of an internal side of the second extension part is an inclined plane, an adjustment gap is reserved between the first lens group unit and the second lens group unit, and the adjustment gap is 0.1%-300% of the lens having a minimum thickness in the plurality of lens group units,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2-5, 7-10, 12, 14, 16, 20, 27, 37 and 41-42 are also allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  



/JIE LEI/Primary Examiner, Art Unit 2872